1                                                               The Honorable Robert S. Lasnik
2
3
4
5
6
                            UNITED STATES DISTRICT COURT FOR THE
7                             WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
8
9
          UNITED STATES OF AMERICA,                       NO. CR20-110 RSL
10
                                 Plaintiff,
11                                                        ORDER
12
13                          v.
          IVAN ARMENTA,
14
                                 Defendant.
15
16
             THE COURT has considered the stipulated motion to proceed with guilty plea by
17
     video hearing, along with all the records and files in this case and the General Orders
18
     currently in effect.
19
             THE COURT FINDS that the circumstances are as set forth in the parties’ motion,
20
     and that a guilty plea by video hearing may take place as soon as practical, because
21
     further delays in this case would cause serious harm to the interests of justice,” see
22
     General Order No. 04-20, for the reasons set forth in the parties’ stipulation.
23
             THE COURT ORDERS that the parties may proceed with a plea hearing by video
24
     conference, consistent with current procedures established by this Court, and directs the
25
     //
26
      United States v. Armenta, CR20-110 RSL                                UNITED STATES ATTORNEY
27                                                                         700 STEWART STREET, SUITE 5220
      Order Authorizing Plea by Video - 1
                                                                            SEATTLE, WASHINGTON 98101
28                                                                          (206) 553-7970
 1 parties to consult with one another and the Court to schedule such a hearing at a mutually
 2 acceptable date and time.
 3                       4th day of ________________,
          DATED this ______           May ________, 2021.
 4
 5
                                                    ROBERT S  S. LASNIK
 6
                                                    United States District Judge
 7
 8
 9 Presented by:
10 /s/ Nicholas Marchi
11 NICHOLAS MARCHI
   Attorney for Ivan Armenta
12
13
   /s/ Lyndsie R. Schmalz
14 LYNDSIE R. SCHMALZ
15 Assistant United States Attorney
16
17
18
19
20
21
22
23
24
25
26
     United States v. Armenta, CR20-110 RSL                             UNITED STATES ATTORNEY
27                                                                     700 STEWART STREET, SUITE 5220
     Order Authorizing Plea by Video - 2
                                                                        SEATTLE, WASHINGTON 98101
28                                                                      (206) 553-7970
